EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP, INC. REPORTS FIRST QUARTER OPERATING RESULTS ● 6.8% Increase in Net Sales for Uniforms and Related Products Segment ● 84.3% Increase in Net Sales for Remote Staffing Solutions Segment ● 300% Increase in Earnings Per Share (Diluted) SEMINOLE, Florida  April 18, 2013 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the first quarter ended March 31, 2013, earnings were $1,229,000 or $0.20 per share (diluted) compared with $327,000 or $0.05 per share (diluted) reported for the quarter ended March 31, 2012. Net sales for the 2013 first quarter were $30,985,000 compared with 2012 first quarter sales of $28,508,000. Michael Benstock, Chief Executive Officer, commented: We are very pleased to report an 8.7% increase in net sales for the first quarter of this year. We reported very strong gains in net sales in the quarter for both our Uniforms and Related Products segment and our Remote Staffing Solutions segment. We are especially pleased to report an increase of 300% in our earnings per share (diluted) from $.05 per share in the first quarter of 2012 to $0.20 per share in 2013. Our gross margins in our Uniforms and Related Products segment have returned to pre-cotton crisis levels at 35.5% in the current-year period as compared to 32.8% in the prior-year period. We expect this trend to continue throughout 2013. We have invested significantly in our staffing and infrastructure in our Remote Staffing Solutions segment over the past year. We began reaping the rewards of this effort in the fourth quarter of 2012 with a 55% increase in net sales of Remote Staffing Solutions and we are continuing to see accelerated growth in this segment with an increase of 84% in net sales of Remote Staffing Solutions in the first quarter of 2013 in comparison with the first quarter of 2012.  more  Our financial position remains very strong and has us positioned to make further investments in all of our operations as we continue to pursue acquisitions and other opportunities to accelerate the growth of our business. ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group, Inc. (
